Citation Nr: 1317578	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracic muscle strain with fibrositis, right scapular area, with degenerative arthritis, lumbar spine, to include whether separate ratings are warranted for orthopedic and neurological manifestations of the disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1948 to August 1951, and in the Air Force from September 1951 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied, in pertinent part, a rating in excess of 10 percent for the Veteran's service-connected thoracic muscle strain with fibrositis, right scapular area, with degenerative arthritis, lumbar spine.  The Board notes that the Veteran also appealed the denial of service connection for both bilateral hearing loss and tinnitus; however, in January 2010, a rating decision was issued granting service connection for both disabilities.  Thus, both issues were granted in full and neither remains in appellate status.

The record before the Board also consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The Veteran testified before the Board sitting at the RO in March 2013.  A transcript of the hearing is associated with the Virtual VA portion of the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




REMAND

The Veteran contends that a rating in excess of 10 percent is warranted for his service connected thoracic muscle strain with fibrositis, right scapular area, with degenerative arthritis, lumbar spine.  In particular, he contends that he has separate cervical, as well as neurologic, manifestations of this disability.  The clinical record also suggests that the fibrositis, right scapular area, encompassed within the service-connected disability, may warrant a separate rating.  The Board has reviewed the clinical evidence and VA examination reports, as well as the hearing testimony, in order to determine the appropriate current rating(s) for the Veteran's service-connected spine and its residuals.  Such a determination, however, cannot be made without additional examination, for the reasons described below.

The Veteran underwent VA (QTC) examination in June 2008.  He reported low back pain and stiffness and weakness, but no numbness.  The examiner noted that the thoracolumbar spine revealed no evidence of radiating pain on movement, but there was muscle spasm at the mid thoracic and lower lumbar paravertebral muscles.  Neurological examination was noted as normal.  Forward flexion was measured to 75 degrees with pain starting at 75 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The report makes no mention of any symptoms of the cervical spine and does not assess the right scapula.

Since this examination, the clinical records and the Veteran's testimony show varying and potentially worsening symptoms.

The very limited private clinical records contained within the claims file show that the Veteran reported right sided muscle spasm with neck, arm and shoulder pain to his private physician in January 2009.  

A review of the Veteran's VA clinical records, found in the Virtual VA portion of the file, reveals that he initially sought treatment in the VA South Bexar Outpatient Clinic (OPC) in July 2009, at which time he reported minimal pain in his lumbosacral spine, increasing pain in his thoracic spine, as well as stiffness in his neck.  December 2009 notes show chronic pain in the mid to upper back with numbness to the right arm.  In July 2010, a treatment note shows that the Veteran had pain in the low back with radiculopathy noted to the right lower extremity, as well as lumbar spine degenerative joint disease.  In March 2011, the Veteran complained of neck pain, right arm pain, and tingling at the dorsum of the hand and pad of the left thumb.  Cervical spine magnetic resonance imaging (MRI) at that time revealed degenerative disease of the cervical spine with varying degrees of foraminal stenosis, which was noted to possibly be contributing to his right arm pain.  The following month, in April 2011, he sought treatment due to a throbbing right shoulder.  A June 2011 treatment note reflects the Veteran's report of mild muscle ache with movement of his neck and the physician noted that there was minimal spasm present.  December 2011 clinical notes show pain in the bilateral shoulders, at the base of the neck, and in the low back, as well as radiating pain from the low back into the right leg.  May 2012 records show aching neck and shoulders, with reported chronic neck pain between the shoulder blades, but a denial of low back pain at that time.  There are no more recent VA treatment records available for the Board's review, other than a January 2013 prescription list provided by the Veteran at his March 2013 Board hearing.

The Veteran was afforded a second VA examination in May 2012.  This examination report, however, does not seem to be consistent with the clinical records or the Veteran's reports as to the current severity of his disability.  The VA examiner noted that the Veteran's history included diagnoses of lumbar spine mild to moderate degenerative disc disease with no radiculopathy, and multilevel degenerative disc disease of the thoracic spine with no radiculopathy.  The examiner reported the Veteran's medical history as essentially only including the May 2012 clinical note.  Moreover, the examiner indeed mentioned the pain noted in the area of the neck and shoulder blades, as well as symptoms of right arm numbness and an issue with the Veteran dropping things, but made no mention of the cervical spine diagnosis noted in the record in March 2011, and did not discuss whether the cervical spine and extremity symptoms may be associated with the service connected thoracic and lumbar spine condition.  There was also no physical examination of the right scapula, despite the report of symptoms and the inclusion of fibrositis, right scapular area, in the characterization of the service-connected disability.  The VA examiner also noted that there was no radicular pain or any other signs or symptoms due to radiculopathy, yet failed to discuss the mention of radiculopathy and other extremity symptoms noted at various times in the clinical record.  There is also no evidence of any neurologic diagnostic testing such as electromyography (EMG) or nerve conduction study (NCS) to assess what may be causing the symptoms clearly noted in the clinical record.  Further, the examiner noted that there was no muscle spasm in the thoracolumbar spine, but did not discuss the muscle spasm noted in the June 2008 QTC examination report, as well as in the clinical record at the time of January 2009 private treatment, and June 2011 VA treatment.  

In March 2013, the Veteran also provided testimony at a Board hearing.  At this time, he also reported muscle spasms, pain extending out from his spine into his shoulders, pain radiating from his low back into his legs, and numbness in his right lower extremity, right arm and right hand and thumb.  Moreover, the Veteran testified that he can now not bend over, which is indicative of potential worsening of his range of motion.

Because the May 2012 examiner's assessment is largely inconsistent with the clinical record, does not address the right scapula, and seemingly was conducted without consideration of the Veteran's history, it is inadequate.  An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, because the recent hearing testimony suggests a potential worsening in the range of motion of the Veteran's spine, a new examination is warranted.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Treatment Records

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA treatment records in the claims file are dated from July 2009 to May 2012 and are most recently from the Audie L. Murphy Memorial VA Medical Center (VAMC).  The record also contains treatment related to the Veteran's spine from the VA South Bexar OPC.  Moreover, in October 2008, the Veteran submitted a statement indicating that he receives treatment at the Wilford Hall VAMC in San Antonio.  The Board notes that the Veteran's increased rating claim was filed in March 2008.  On remand, the RO should request VA medical records pertaining to the Veteran that are dated during the course of this claim prior to July 2009, as well as from May 2012 to the present, from any VA facility that provides the Veteran treatment for his service connected spine disability, or for any associated neurological treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request records of VA inpatient and outpatient treatment during the pendency of this claim prior to July 2009 and since May 2012 from the Audie L. Murphy Memorial VAMC, the South Bexar OPC, the Wilford Hall VAMC, or any other VA facility that has treated the Veteran for his cervical, thoracic and lumbar spine, and right scapula, as well as for any associated neurologic treatment.  

All efforts to obtain these records should be documented in the claims file.  Associate any records received with the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.
 
2.  Following the completion of the above development, the RO/AMC should afford the Veteran VA orthopedic and neurological examinations to determine the current severity of his service-connected spine disability, to include an assessment of the thoracic, lumbar and cervical spines, the fibrositis of the right scapular area, as well as all reported neurological symptoms.  A determination as to which symptoms are related to the service-connected disability should be made.  All appropriate tests and studies should be performed, including x-ray examination, and EMG or NCS testing to assess neurological impairment.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should address all range of motion findings of the spine and right scapula, as well as whether the Veteran has developed any neurologic abnormality (such as radiculopathy, peripheral neuropathy or sensory impairment) that can be associated with the service-connected thoracic and lumbar spine disorder with fibrositis of the right scapular area.  If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

The examiner should specifically address the severity of the right scapular fibrositis and note all orthopedic and neurologic findings associated with that condition.

The examiner should also address whether the orthopedic symptoms of the cervical spine, as well as any neurologic abnormality associated with the cervical spine impairment, are additional manifestations of the already service-connected thoracic and lumbar spine disability.

A complete rationale is required for each opinion requested.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for entitlement to a rating in excess of 10 percent for thoracic muscle strain with fibrositis, right scapular area, with degenerative arthritis, lumbar spine, to include whether separate ratings are warranted for orthopedic and neurological manifestations of the disability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



